99 F.3d 448
321 U.S.App.D.C. 309
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Carl Eric OLSEN, Petitioner,v.DRUG ENFORCEMENT ADMINISTRATION, Respondent.
No. 94-1605.
United States Court of Appeals, District of Columbia Circuit.
Oct. 3, 1996.

Petition for Review of an Order of the Drug Enforcement Administration.
D.E.A.
REVIEW DENIED.
Before:  WILLIAMS, SENTELLE, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from an order of the Drug Enforcement Administration and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.CIR.RULE 36(b).  It is


2
ORDERED and ADJUDGED that the petition for review be denied.  Petitioner's rescheduling request was not supported by grounds sufficient to justify the initiation of rescheduling proceedings.  See 21 C.F.R. § 1308.44(c).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See  D.C.CIR.RULE 41.